FILED
                             NOT FOR PUBLICATION                            APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD GILLASPY,                                 No. 11-55289

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02128-DSF-PJW

  v.
                                                  MEMORANDUM *
JONATHAN E. FIELDING; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Richard Gillaspy appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal and state causes of

action in connection with his discharge from employment with the County of Los




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Angeles. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004) (judicial

immunity and statute of limitations); Cholla Ready Mix, Inc. v. Civish, 382 F.3d
969, 973 (9th Cir. 2004) (failure to state a claim). We affirm.

      The district court properly dismissed Gillaspy’s claims against defendants

Yaffe, Armstrong, Kriegler, Turner, and Stiglitz, because these defendants are

immune from liability. See 42 U.S.C. § 1983 (barring injunctive relief against a

judicial officer “unless a declaratory decree was violated or declaratory relief was

unavailable”); Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam) (judges retain

their immunity from suit when they are accused of acting maliciously or

corruptly); Olsen, 363 F.3d at 923 (absolute immunity extended to agency

representatives performing functions analogous to those of a judge).

      The district court properly dismissed Gillaspy’s remaining federal

constitutional claims as time-barred. See Comm. Concerning Cmty. Improvement

v. City of Modesto, 583 F.3d 690, 701 n.3 (9th Cir. 2009) (§ 1983 actions are

governed by the forum state’s statute of limitations for personal injury actions,

which in California is two years); see also Knox v. Davis, 260 F.3d 1009, 1013 (9th

Cir. 2001) (a mere continuing impact from past violations does not give rise to a

new cause of action).


                                          2                                     11-55289
      The district court properly dismissed Gillaspy’s state claims because

Gillaspy was required, but failed, to comply with the requirements of California’s

Government Code § 900 et seq. See Loehr v. Ventura Cnty. Comm. Coll. Dist.,

195 Cal. Rptr. 576, 581-82 (Ct. App. 1983) (narrow exception of Cal. Gov.

§ 905(c) applies only to claims seeking recovery of previously-earned salary or

wages, not to claims seeking “monetary damages for defendants’ alleged

misconduct in preventing [plaintiff] from rendering services through which he

might have acquired a vested right to additional amounts in salary or benefits”).

      The district court did not abuse its discretion in denying Gillaspy’s motion to

declare the judgment void under Fed. R. Civ. P. 60 because Gillaspy provided no

basis for reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS,

Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for an abuse of discretion

and setting forth requirements for reconsideration).

      Gillaspy’s remaining contentions are unpersuasive.

      Gillaspy’s petition for writ of mandamus, filed on November 8, 2011, is

denied.

      Gillaspy’s opposed motion requesting an expedited ruling, filed on

February 27, 2012, is denied.

      AFFIRMED.


                                          3                                   11-55289